

116 S846 : Transit Infrastructure Vehicle Security Act
U.S. Senate
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 846IN THE SENATE OF THE UNITED STATESMarch 14, 2019Mr. Cornyn (for himself, Ms. Baldwin, Mr. Crapo, Mr. Brown, Mr. Cotton, Mr. Risch, Mr. Rubio, Mr. Inhofe, Mrs. Fischer, Mr. Roberts, Mr. Grassley, Mr. Cassidy, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationApril 9, 2019Committee discharged; referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend title 49, United States Code, to limit certain rolling stock procurements, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Transit Infrastructure Vehicle Security Act.
 2.Limitation on certain rolling stock procurementsSection 5323 of title 49, United States Code, is amended by adding at the end the following:  (u)Limitation on certain rolling stock procurements (1)In generalExcept as provided in paragraph (5), financial assistance made available under this chapter shall not be used in awarding a contract or subcontract to an entity on or after the date of enactment of this subsection for the procurement of rolling stock for use in public transportation if the manufacturer of the rolling stock—
 (A)is incorporated in or has manufacturing facilities in the United States; and (B)is owned or controlled by, is a subsidiary of, or is otherwise related legally or financially to a corporation based in a country that—
 (i)is identified as a nonmarket economy country (as defined in section 771(18) of the Tariff Act of 1930 (19 U.S.C. 1677(18))) as of the date of enactment of this subsection;
 (ii)was identified by the United States Trade Representative in the most recent report required by section 182 of the Trade Act of 1974 (19 U.S.C. 2242) as a priority foreign country under subsection (a)(2) of that section; and
 (iii)is subject to monitoring by the Trade Representative under section 306 of the Trade Act of 1974 (19 U.S.C. 2416).
 (2)ExceptionFor purposes of paragraph (1), the term otherwise related legally or financially does not include a minority relationship or investment. (3)International agreementsThis subsection shall be applied in a manner consistent with the obligations of the United States under international agreements.
					(4)Certification for rail rolling stock
 (A)In generalExcept as provided in paragraph (5), as a condition of financial assistance made available in a fiscal year under section 5337, a recipient that operates rail fixed guideway service shall certify in that fiscal year that the recipient will not award any contract or subcontract for the procurement of rail rolling stock for use in public transportation with a rail rolling stock manufacturer described in paragraph (1).
 (B)Separate certificationThe certification required under this paragraph shall be in addition to any certification the Secretary establishes to ensure compliance with the requirements of paragraph (1).
 (5)ExceptionThis subsection, including the certification requirement under paragraph (4), shall not apply to the award of a contract or subcontract made by a public transportation agency with a rail rolling stock manufacturer described in paragraph (1) if the manufacturer and the public transportation agency have a contract for rail rolling stock that was executed before the date of enactment of this subsection..
 3.Cybersecurity certification for rail rolling stock and operationsSection 5323 of title 49, United States Code, as amended by section 2, is amended by adding at the end the following:
			
				(v)Cybersecurity certification for rail rolling stock and operations
 (1)CertificationAs a condition of financial assistance made available under this chapter, a recipient that operates a rail fixed guideway public transportation system shall certify that the recipient has established a process to develop, maintain, and execute a written plan for identifying and reducing cybersecurity risks.
 (2)ComplianceFor the process required under paragraph (1), a recipient of assistance under this chapter shall— (A)utilize the approach described by the voluntary standards and best practices developed under section 2(c)(15) of the National Institute of Standards and Technology Act (15 U.S.C. 272(c)(15)), as applicable;
 (B)identify hardware and software that the recipient determines should undergo third-party testing and analysis to mitigate cybersecurity risks, such as hardware or software for rail rolling stock under proposed procurements; and
 (C)utilize the approach described in any voluntary standards and best practices for rail fixed guideway public transportation systems developed under the authority of the Secretary of Homeland Security, as applicable.
 (3)Limitations on statutory constructionNothing in this subsection shall be construed to interfere with the authority of— (A)the Secretary of Homeland Security to publish or ensure compliance with requirements or standards concerning cybersecurity for rail fixed guideway public transportation systems; or
 (B)the Secretary of Transportation under section 5329 to address cybersecurity issues as those issues relate to the safety of rail fixed guideway public transportation systems..